COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (the “Agreement”) made this 26th day of
March 2012, by and between, Peter Even Bell, an individual (hereinafter the
“Seller”) and Daniele Brazzi, an individual, (the “Buyer”), regarding the
purchase of shares of common stock of Great Wall Builders LTD, a Texas
corporation (the "Company"), and setting forth the terms and conditions upon
which the Seller will sell an aggregate of One Hundred, Seventy Six Million
(176,000,000) shares (the “Shares”) of common stock (the “Common Stock”) of the
Company, individually owned by the Seller, to Buyer.  




WITNESSETH:




WHEREAS, The Seller is the owner of 213,487,500 restricted Shares of Common
Stock of the Company; and




WHEREAS,

The Seller propose to sell to the Buyer the 176,000,000 restricted Shares of
Common Stock of the Company currently owned by the Seller (the "Purchased
Shares"), on the terms set forth herein.




WHEREAS, The Seller shall cancel 37,487,500 restricted Shares of Common Stock of
the Company; and




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:




ARTICLE I

SALE AND CANCELATION OF SECURITIES




1.01    Sale.  Subject to the terms and conditions of this Agreement, the Seller
agree to sell the Shares of Common Stock for an aggregate purchase price of
Seventeen Thousand, Six Hundred Dollars $17,600.00 (the “Purchase Price”).  This
is a private transaction between the Seller and Buyer.




1.02    Cancelation of Shares.  Subject to the terms and conditions of this
Agreement, the Seller shall cancel his remaining ownership of 37,487,500
restricted Shares of Common Stock of the Company with in 10 days from the
closing date of this Agreement.




ARTICLE II

REPRESENTATIONS AND WARRANTIES




The Seller hereby represent and warrant to the Buyer the following:




2.01

Organization.  The Company is a Texas corporation duly organized, validly
existing, and in good standing under the laws of that state. The Company is a
reporting company pursuant to Securities and Exchange Commission (“SEC”) rules
and regulations, and has timely filed all reports schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
of 1933, as amended, and the Securities and Exchange Act of 1934, as amended,
including pursuant to Section 12(g), 13(a) or 15(d) thereof, for the two years
preceding the date hereof.





--------------------------------------------------------------------------------

(The foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”).  The shares of Common Stock of the Company are currently quoted
on the Over-the-Counter Bulletin Board.  




2.02

Capital.  The authorized capital stock of the Company consists of 918,816,988
shares of Common Stock, $0.0001 per share par value, of which Three Hundred,
Sixty Million (360,000,000) shares of Common Stock are issued and outstanding
and 98,989,886 shares of Preferred stock, $0.0001 per share of which no shares
are issued and outstanding.  All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement except for restrictions
on transfer imposed by federal and state securities laws.  At the Closing, there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating the Company to issue
or to transfer from treasury any additional shares of its capital stock.  None
of the outstanding shares of Common Stock of the Company are subject to any
stock restriction agreements.  All of such shareholders have valid title to such
shares of Common Stock and acquired their shares of Common Stock in a lawful
transaction and in accordance with Texas corporate law and the applicable
securities laws of the United States.




2.03

Financial Statements.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”) applied on a consistent basis throughout the periods indicated and with
each other, except as may be otherwise specified in such financial statements or
the notes thereto and except that the unaudited Financial Statements may not
contain all footnotes required by U.S. GAAP., and such financial statements
fairly present the financial condition and operating results of the Company as
of the dates, and for the periods, indicated therein, subject to normal year-end
audit adjustments.  Except as set forth in the Financial Statements, and as set
forth in paragraph 2.05, the Company has no material liabilities (contingent or
otherwise).  The Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm or corporation.

 

2.04

Filings with Government Agencies.  The Company files annual and quarterly
reports with the SEC and is current in all filings.  The Company has made all
filings with the state of Texas that might be required and is current in its
filings and reporting to the state of Texas.  




2.05

Liabilities.  It is understood and agreed that the purchase of the Shares is
predicated on the Company not having any liabilities at Closing other then those
liabilities disclosed in the Company’s financial reports filed with the
Securities and Exchange Commission.  The Seller are not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving the Company
or its Shares. To the best knowledge of the Seller, there are no dispute of any
kind between the Company and any third party, and no such dispute will exist at
the Closing of this transaction and at the Closing, the Company will be free
from any and all liabilities, liens, claims and/or commitments other then those
liabilities disclosed in the Company’s financial reports filed with the
Securities and Exchange Commission.  




2.06

Ability to Carry Out Obligations.  The Seller have the right, power, and
authority to enter into, and perform their obligations under this Agreement.
 The execution and delivery of this Agreement





--------------------------------------------------------------------------------

by the Seller and the performance by the Seller of their obligations hereunder
will not cause, constitute, or conflict with or result in (a) any breach or
violation of any of the provisions of or constitute a default under any license,
indenture, mortgage, charter, instrument, articles of incorporation, bylaw, or
other agreement or instrument to which the Company, the officers, directors or
Seller are a party, or by which they may be bound, nor will any consents or
authorizations of any party other than those hereto be required, (b) an event
that would cause the Company (and/or assigns) to be liable to any party, or (c)
an event that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of the Company or upon the Shares to be acquired by the
Buyer.




2.07

Contracts, Leases and Assets.   The Company is not a party to any contract,
agreement or lease (unless such contract, agreement or lease has been assigned
to another party or the Company has been released from its obligations
thereunder, other than the normal contract with the Transfer Agent) other then
those contract, agreement or lease disclosed in the Company’s financial reports
filed with the Securities and Exchange Commission.  No person holds a power of
attorney from the Company or the Seller.  




2.08

Compliance with Laws.   To the Best of the Seller’s knowledge,  the Company has
complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation applicable to the
Company.  To the best knowledge of the Seller, the Company has complied with all
federal and state securities laws in connection with the offer, sale and
distribution of its securities. The Shares being sold herein are being sold in a
private transaction between the Seller and the Buyer, and the Seller make no
representations as to whether the Shares are subject to trading restrictions
under the Securities Act of 1933, as amended, and rules promulgated thereunder.




2.09

Litigation.  To the Best of the Seller’s knowledge, the Company is not a party
to any suit, action, arbitration, or legal, administrative, or other proceeding,
or pending governmental investigation. To the best knowledge of the Seller,
there is no basis for any such action or proceeding and no such action or
proceeding is threatened against the Company.  To the Best of the Seller’s
knowledge, the Company is not a party to or in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.




2.10

Conduct of Business.  Prior to the Closing, the Company shall conduct its
business in the normal course, and shall not (without the prior written approval
of Buyer) (i) sell, pledge, or assign any assets, (ii) amend its Articles of
Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other
securities (iv) incur any liabilities, except in the normal course of business,
(v) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party, or (vi) enter into any other transaction.




2.11

Corporate Documents.  Each of the following documents, which shall be true,
complete and correct in all material respects, will be submitted at the Closing:




(i)

Articles of Incorporation (certified copy) and all amendments thereto;

(ii)

Bylaws and all amendments thereto;

(iii)

Minutes and Consents of Shareholders, if any;

(iv)

Minutes and Consents of the board of directors;

(vi)

List of officers and directors;





--------------------------------------------------------------------------------

(vii)

Current Shareholder list from the Transfer Agent; and

(viii)

Stock register and stock certificate records, if any, of the Company.




2.12

Closing Documents.  All minutes, consents or other documents pertaining to the
Company to be delivered at the Closing shall be valid and in accordance with the
laws of Texas.




2.13

Title.   The Seller has good and marketable title to all of the Shares being
sold by them to the Buyer pursuant to this Agreement.  The Shares will be, at
the Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind, except for restrictions on
transfer imposed by federal and state securities laws.  None of the Shares are
or will be subject to any voting trust or agreement.  No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
 Except as provided in this Agreement, the Seller are not a party to any
agreement which offers or grants to any person the right to purchase or acquire
any of the Shares. There is no applicable local, state or federal law, rule,
regulation, or decree which would, as a result of the purchase of the Shares by
Buyer (and/or assigns) impair, restrict or delay voting rights with respect to
the Shares.




2.14

Transfer of Shares.  The Seller will have the responsibility for sending all
certificates representing the Shares being purchased, along with the proper
Stock Powers with Signature Guarantees acceptable to the Transfer Agent for
delivery to be sent to the Buyer at Closing.




2.15

Representations.  All representations shall be true as of the Closing




ARTICLE III

CLOSING




3.01

Closing for the Purchase of Common Stock.  The Closing (the “Closing”) of this
Transaction for the Shares being purchased will occur when all of the documents
and consideration described in Paragraphs 2.11 above and in 3.02 below have been
delivered and (i) the Company’s Form 10-Q for the quarter ended December 31,
2011 has been filed with the SEC.




3.02

Documents and Payments to be Delivered at Closing.  As part of the Closing,
those documents listed in 2.11 of this Agreement, as well as the following
documents, in form reasonably acceptable to counsel to the parties, and shall be
delivered:




(a)

By the Seller:




(i)

stock certificate or certificates, along with stock powers with medallion
signature guarantees acceptable to the transfer agent, representing the Shares,
endorsed in favor of the name or names as designated by Buyer or left blank;




(ii)

the resignation of all officers of the Company.




(iii)

the appointment of new directors of the Company as designated by the Buyer and
the resignation of all its current directors; and Buyer will provide the Seller
the resolution of the new appointment before the Closing.





--------------------------------------------------------------------------------




(iv)

such other documents of the Company as may be reasonably required by Buyer, if
available.







(b)

By Buyer:




(i)

The Purchase Price for the Shares.




3.03    Conditions Subsequent.  After the Closing:




(a)

After the Purchase, the Buyer of the Shares shall file the appropriate filings,
if so required, disclosing the acquisition of the Shares by the Buyer
(“Disclosure Document”).




(b)

 Upon the purchase of the Shares by the Buyer, Buyer will have the full
responsibility for filing any and all documents required by the SEC and/or any
other government agency that may be required. The Seller will supply the Buyer
with all information that is currently available for the Company. The Buyer
understands that the Seller will have no responsibility whatsoever for any
filings made by the Company in the future, either with the SEC, FINRA or with
the State of Texas.




ARTICLE IV

INVESTMENT INTENT




4.01

Transfer Restrictions.  Buyer (and/or assigns) agrees that the Shares being
acquired pursuant to this Agreement may be sold, pledged, assigned, hypothecated
or otherwise transferred, with or without consideration (“Transfer”) only
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Act”), or pursuant to an exemption from registration
under the Act.  




4.02

Investment Intent.  The Buyer is acquiring the Shares for his own account for
investment, and not with a view toward distribution thereof.




4.03

No Advertisement.  The Buyer acknowledges that the Shares have been offered to
him in direct communication between him and Seller, and not through any
advertisement of any kind.




4.04

Knowledge and Experience.   The Buyer acknowledges that he has been encouraged
to seek his own legal and financial counsel to assist him in evaluating this
purchase. The Buyer acknowledges that Seller have given him and his counsel
access to all information relating to the Company’s business that he or any one
of them has requested. The Buyer acknowledges that he has sufficient business
and financial experience, and knowledge concerning the affairs and conditions of
the Company so that he can make a reasoned decision as to this purchase of the
Shares and is capable of evaluating the merits and risks of this purchase.




4.05

Restrictions on Transferability.  The Buyer is aware of the restrictions of
transferability of the Shares and further understands the certificates shall
bear the following legend.





--------------------------------------------------------------------------------




(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.




(b) The Buyer understands that the Shares may only be disposed of pursuant to
either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.




(c) The Company and/or Seller have neither filed such a registration statement
with the SEC or any state authorities nor agreed to do so, nor contemplates
doing so in the future for the shares being purchased, and in the absence of
such a registration statement or exemption, the Buyer may have to hold the
Shares indefinitely and may be unable to liquidate them in case of an emergency.







ARTICLE V

REMEDIES




5.01

Arbitration.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Texas, without
regard to the principles of conflict of laws thereof. Any controversy of claim
arising out of, or relating to, this Agreement, or the making, performance, or
interpretation thereof, shall be settled by arbitration in Texas in accordance
with the Rules of the U.S. Arbitration Association then existing, and judgment
on the arbitration award may be entered in any court having jurisdiction over
the subject matter of the controversy.




5.02

Termination.  The Buyer may terminate this Agreement, if at the Closing, the
Seller have failed to comply with all material terms of this Agreement and have
failed to supply any documents required by this Agreement unless they do not
exist, or have failed to disclose any material facts which could have a
substantial effect on any part of this transaction.  Seller may terminate this
Agreement, if at the Closing Buyer has failed to perform.  Termination is the
sole remedy.




ARTICLE VI

MISCELLANEOUS




6.01

Captions and Headings.  The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.








--------------------------------------------------------------------------------

6.02

No Oral Change.  This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




6.03

Non Waiver.  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.




6.04

Time of Essence.  Time is of the essence of this Agreement and of each and every
provision hereof.




6.05

Entire Agreement.  This Agreement, including any and all attachments hereto, if
any, contain the entire Agreement and understanding between the parties hereto,
and supersede all prior agreements and understandings.




6.06

Partial Invalidity.  In the event that any condition, covenant or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement. If such condition, covenant or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.




6.07

Significant Changes.  The Seller understand that significant changes may be made
in the capitalization and/or stock ownership of the Company, which changes could
involve a reverse stock split and/or the issuance of additional shares, thus
possibly having a dramatic negative effect on the percentage of ownership and/or
number of shares owned by present shareholders of the Company.




6.08

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile signatures
will be acceptable to all parties.




6.09

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, or on the
second day if faxed, and properly addressed or faxed as follows:







If to the Seller, as follows:








--------------------------------------------------------------------------------

Peter Even Bell

1177 South US Highway

Vero Beach, FL 32962




If to the Buyer, as follows:




Daniele Brazzi

5 Leicester Ave.

Rathgar N.

Dublin Ireland




6.10

Binding Effect.  This Agreement shall inure to and be binding upon the heirs,
executors, personals, successors and assigns of each of the parties to this
Agreement.




6.11

Effect of Closing.  All representations, warranties, covenants, and agreements
of the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall be true and correct as of
the Closing and shall survive the Closing of this Agreement.




6.12

Mutual Cooperation.  The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.










In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.







Peter Even Bell, Seller

  

/s/ Peter Even Bell




By: Peter Even Bell, an Individual













Daniele Brazzi, Buyer

  

/s/ Daniele Brazzi




By: Daniele Brazzi, an Individual


















